     Case 2:19-cv-01251-JCM-DJA Document 24 Filed 09/13/19 Page 1 of 3


 1   Nathan W. Kellum
     TN Bar #13482; MS Bar #8813
 2   Center for Religious Expression
     699 Oakleaf Office Lane, Suite 107
 3   Memphis, TN 38117
     (901) 684-5485 - telephone
 4   nkellum@crelaw.org

 5   David J. Merrill
     Nevada Bar No. 6060
 6   David J. Merrill, PC
     10161 Park Rune Drive, Suite 150
 7   Las Vegas, NV 89145
     Telephone: (702) 566-1935
 8   David@djmerrillpc.com
     Local Counsel
 9
     Attorneys for Plaintiff David LaVelle
10
                                UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA

12   DAVID LaVELLE,                                   CASE NO. 2:19-cv-01251-JCM- DJA

13                         Plaintiff,
     vs.                                              STIPULATION AND [PROPOSED]
14                                                    ORDER TO EXTEND TIME FOR
     CITY OF LAS VEGAS, NEVADA; LAS                   DEFENDANTS TO RESPOND TO:
15   VEGAS METROPOLITAN POLICE
     DEPARTMENT; AND ROBERT BROWN,                         •   MOTION FOR PRELIMINARY
16   POLICE OFFICER WITH LAS VEGAS                             INJUNCTION (ECF NO. 10)
     METROPOLITAN POLICE
17   DEPARTMENT, IN HIS OFFICIAL AND                  (Third Request)
     INDIVIDUAL CAPACITIES,
18
                           Defendants.
19
            Pursuant to Local Rules IA 6-1, 6-2 and 7-1, plaintiff David LaVelle, defendant City of
20
     Las Vegas (“City”), defendant Robert Brown, Police Officer with Las Vegas Metropolitan Police
21
     Department (“Brown”), and Las Vegas Metropolitan Police Department (“Metro”), by and
22
     through their respective counsel, hereby stipulate and respectfully request that the Court extend
23
     the deadline by one (1) additional week for the City and Brown to answer or otherwise respond
24
     to plaintiff’s motion for preliminary injunction (“Motion”). (ECF No. 10). On August 20, 2019,
25
     the Court granted the parties' stipulation to allow the City and Brown additional time to respond
26
     to the Complaint and Motion to allow the defending parties sufficient time to conduct a thorough
27
     investigation into plaintiff’s allegations and to respond to the same. On September 6, the Court
28


                                                  1 of 3
     Case 2:19-cv-01251-JCM-DJA Document 24 Filed 09/13/19 Page 2 of 3


 1   granted the parties' second stipulation to allow the City and Brown additional time to respond to

 2   the Complaint and Motion to allow the parties to pursue resolution of this case. On September 9,

 3   Plaintiff filed an Amended Complaint on September 9 including, as an additional party, Metro.

 4   Responses to the Motion are presently due on Monday, September 16, 2019.

 5           This third extension request is not being sought to unduly delay the proceedings; rather,

 6   good cause exists for this extension as the parties are continuing to work in good faith to

 7   amicably resolve this case without further intervention from the Court. The parties stipulate that

 8   the City, Metro, and Brown will respond to the Motion by Monday, September 23, 2019, which

 9   should afford the parties sufficient time to settle this dispute.

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      2 of 3
     Case 2:19-cv-01251-JCM-DJA Document 24 Filed 09/13/19 Page 3 of 3


 1          An additional one (1) week for the defending parties to file their responses will not alter

 2   the date of any event or any deadline already fixed by Court order.

 3   IT IS HEREBY STIPULATED:

 4   Dated this 13th day of September, 2019.         Dated this 13th day of September, 2019.

 5   /S/ ELIAS P. GEORGE                             /S/ NATHAN W. KELLUM
     _______________________________                 ___________________________________
 6
     PHILIP R. BYRNES                                NATHAN W. KELLUM
 7   Senior Litigation Counsel                       CENTER FOR RELIGIOUS EXRESSION
     Nevada Bar No. 166                              Tennessee Bar No. 13482
 8   ELIAS P. GEORGE                                 699 Oakleaf Office Lane, Suite 107
     Deputy City Attorney                            Memphis, TN 38117
 9   Nevada Bar No. 12379                            nkellum@crelaw.org
     CITY OF LAS VEGAS
10   495 South Main Street, Sixth Floor              DAVID J. MERRILL
     Las Vegas, NV 89101                             DAVID J. MERRILL, PC
11   pbyrnes@lasvegasnevada.gov                      Nevada Bar No. 6060
     egeorge@lasvegasnevada.gov                      10161 Park Run Drive, Suite 150
12   Attorneys for City of Las Vegas                 Las Vegas, NV 89145
                                                     david@djmerrillpc.com
13                                                   Attorneys for Plaintiff
     Dated this 13th day of September, 2019.         David LaVelle
14
     /S/ JACQUELINE V. NICHOLS
15   _______________________________
     JACQUELINE V. NICHOLS
16   MARQUIS AURBACH COFFING
     Nevada Bar No. 8996
17   10001 Park Run Drive
     Las Vegas, NV 89145
18   jnichols@maclaw.com
     Attorneys for Las Vegas Metropolitan Police
19   Department and Robert Brown, Police
     Officer with Las Vegas Metropolitan Police
20   Department
21                                                IT IS SO ORDERED:
22
                                                  ______________________________
23                                                United States District Judge

24                                                       September______,
                                                  DATED: September        2019.
                                                                   13, 2019.

25

26

27

28


                                                   3 of 3
